Citation Nr: 0843381	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  04-14 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for pancreatitis.  

2.  Entitlement to an initial rating in excess of 10 percent 
for service-connected glaucoma.  

3.  Entitlement to service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from February 1970 to March 
1972.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which denied claims for service connection for 
pancreatitis, and PTSD, and granted service connection for 
glaucoma, evaluated as 10 percent disabling.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have pancreatitis that was caused or 
aggravated by his service, or by a service-connected 
disability.  

2.  The veteran's glaucoma is productive of visual acuity of 
no worse than 20/50 in the right eye, and 20/30 in the left 
eye, with a full field vision in both eyes.  


CONCLUSIONS OF LAW

1.  The veteran does not have pancreatitis that was caused or 
aggravated by his active military service, or by a service-
connected disability.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 
(2008).  

2.  The schedular criteria for the assignment of an initial 
rating in excess of 10 percent for glaucoma have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.7, 4.84a, Diagnostic Code 6013, 6080 (2008).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
pancreatitis, to include as secondary to service-connected 
diabetes mellitus, and/or as due to exposure to Agent Orange 
during service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the physician relates the 
current condition to the period of service.  See 38 C.F.R. § 
3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.

Service connection may be granted, on a secondary basis, for 
a disability, which is proximately due to, or the result of 
an established service-connected disorder.  38 C.F.R. § 3.310 
(2008).  Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice- connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995). In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2008).  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Veterans Claims Court's decision in Allen v. 
Principi, 7 Vet. App. 439 (1995), which addressed the subject 
of the granting of service connection for the aggravation of 
a nonservice-connected condition by a service-connected 
condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The 
existing provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c).  Under the revised section 3.310(b), the 
regulation provides that:

Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected 
disease, will be service connected.  However, VA will 
not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation 
or by the earliest medical evidence created at any time 
between the onset of aggravation and the receipt of 
medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the extent 
of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the 
natural progress of the disease, from the current level. 

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b)) 
(emphasis added).

The Board finds no prejudice to the veteran in evaluating the 
secondary service connection claim under either the old or 
new criteria, which came in effect in October 2006 to address 
the Allen decision.  The Board has reviewed this case under 
both Allen and the old and new criteria. 

The veteran is shown to have served in Vietnam, and is 
therefore presumed to have been exposed to Agent Orange.  See 
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6)(iii) 
(2008).  

The veteran's service medical records, to include a 
separation examination report, dated in March 1972, do not 
show any relevant treatment, findings, or diagnoses.  

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 1975 and 2007.  This 
evidence includes VA hospital reports, dated between 1975 and 
1976, which show extensive treatment for gunshot wounds 
incurred in May 1975, to include gunshot wounds to the 
abdomen, small bowel, and colon.  

Reports from the Pendleton Memorial Methodist Hospital (PMMH) 
show that in February 2001, the veteran was treated for a 
one-day history of midepigastric abdominal pain with nausea 
and vomiting.  His medical history was noted to include a 
gunshot wound to the abdomen in 1975, hypertension, and 
diabetes.  The assessment noted acute abdominal pain, 
intractable nausea and vomiting, and acute pancreatitis of 
uncertain etiology.  These reports further show that in 
August 2001, the veteran was treated for complaints of 
abdominal pain, with a one-day history of symptoms.  On 
admission, his triglyceride level was noted to be exceedingly 
high.  The assessment was acute pancreatitis, "most likely 
secondary to hypertrigylceridemia."  

A VA examination report, dated in August 2008, shows that the 
veteran reported a history of hospitalization for 
pancreatitis in 2000, with no further hospitalizations for 
this condition.  He complained of symptoms that included 
nausea, vomiting, diarrhea, abdominal pain, and occasional 
chills, lightheadedness, and shortness of breath when on a 
plane, and he attributed these symptoms to pancreatitis.  The 
examiner noted that he did not have pancreatitis during 
service, and that pancreatitis was not associated with 
exposure to Agent Orange.  She stated that although he had 
abdominal problems, these may be secondary to his post-
service abdominal gunshot wound.  However, and in any event, 
she concluded that the veteran does not have pancreatitis, 
providing highly probative evidence against this claim.   

The Board finds that the preponderance of the evidence shows 
that the veteran does not have pancreatitis.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. § 
1110, an appellant must submit proof of a presently existing 
disability resulting from service in order to merit an award 
of compensation).  In this regard, the veteran was not 
treated for pancreatitis during service.  He was treated for 
this condition on two occasions in 2001, with no subsequent 
treatment.  Of particular note, the August 2008 VA 
examination report is highly probative evidence against a 
finding of pancreatitis.  In this report, the examiner 
indicated that the veteran's medical files had been reviewed.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.).  In addition, there 
is no competent evidence to show that the veteran currently 
has pancreatitis.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied. 

To the extent that the veteran has presented a claim for 
pancreatitis on a secondary basis, and as due to exposure to 
Agent Orange, as the Board has determined that he does not 
currently have pancreatitis, these arguments do not serve as 
a basis to grant the claim.  See 38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307, 3.309, 3.310; Allen.

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).   

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  The issue on appeal is based 
on the contention that pancreatitis was caused by service, to 
include as due to exposure to Agent Orange, or that it was 
caused or aggravated by service-connected diabetes.  In this 
case, when the veteran's service and post-service medical 
records are considered (which indicate that the veteran does 
not have the claimed condition, and which do not contain 
competent evidence of a nexus between the claimed condition 
and the veteran's service), the Board finds that the medical 
evidence outweighs the veteran's contentions that he has 
pancreatitis that is related to his service.   

In August 2002, the RO granted service connection for 
glaucoma, evaluated as 10 percent disabling.  The RO assigned 
an effective date for service connection (and the 10 percent 
rating) of July 9, 2001.  The veteran filed a notice of 
disagreement as to the issue of entitlement to a higher 
evaluation.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found. Fenderson; see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).   

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The RO has evaluated the veteran's glaucoma under 38 C.F.R. § 
4.84a, Diagnostic Code (DC) 6013.  Under DC 6013, 
noncongestive primary simple glaucoma is to be rated on 
impairment of visual acuity or field loss.  The minimum 
rating is 10 percent.  

Impairment of central visual acuity is rated pursuant to the 
criteria found in Diagnostic Codes 6061 through 6079, which 
provide a chart wherein the visual acuity in one eye is 
compared to the visual acuity in the other eye to achieve the 
bilateral rating.  38 C.F.R. § 4.84a, Diagnostic Codes 6061- 
6079, Table V.  Visual acuity is rated based on best distant 
vision obtainable after correction by eyeglasses. 38 C.F.R. § 
4.75 (2008).  

A 10 percent rating is warranted for visual acuity where the 
vision was 20/50 in one eye and 20/50 in the other eye; or 
where vision is 20/40 in one eye and 20/50 in the other; or 
where vision is 20/70 in one and 20/40 in the other.  
Diagnostic Codes 6078, 6079.  

A 20 percent rating is warranted for visual acuity where the 
vision was 20/70 in one eye and 20/50 in the other; or where 
vision is 20/100 in one eye and 20/50 in the other; or where 
vision is 20/200 in one and 20/40 in the other; or where 
vision is 15/200 in one eye and 20/40 in the other.  
Diagnostic Codes 6077, 6078.

Ratings for impairment of field vision are evaluated from 10 
to 30 percent under Diagnostic Codes 6080 and 6081.  A rating 
in excess of 10 percent under Diagnostic Code 6080 requires 
(a) concentric contraction of visual field to 60 degrees, but 
not to 45 degrees, bilaterally; (b) concentric contraction of 
visual field to 45 degrees, but not to 30 degrees, 
bilaterally; (c) concentric contraction of visual field to 30 
degrees, but not to 15 degrees, bilaterally; (d) concentric 
contraction of visual field to 15 degrees, but not to 5 
degrees unilaterally or bilaterally; (e) concentric 
contraction of visual field to 5 degrees unilaterally or 
bilaterally; (f) loss of nasal half of visual field, 
bilaterally; or (g) loss of temporal half of visual field, 
bilaterally.  

Under 38 C.F.R. § 4.75, ratings on account of visual 
impairments considered for service connection are, when 
practicable, to be based only on examination by specialists.  
Such examinations should include uncorrected and corrected 
central visual acuity for distance and near, with record of 
the refraction.  The best distant vision obtainable after 
best correction by glasses will be the basis of rating, 
except in cases of keratoconus in which contact lenses are 
medically required.  38 C.F.R. § 4.75.

Regarding the determination of field loss, the extent of 
contraction of visual field in each eye is determined by 
recording the extent of the remaining visual fields in each 
of the eight 45 degree principal meridians.  The number of 
degrees lost is determined at each meridian by subtracting 
the remaining degrees from the normal visual fields given in 
table III of VA's Rating Schedule for determining average 
concentric contraction of visual fields.  The degrees lost 
are then added together to determine total degrees lost.  
This is subtracted from 500.  The difference represents the 
total remaining degrees of visual field.  The difference 
divided by eight represents the average contraction for 
rating purposes.  38 C.F.R. § 4.76a (2008).

Note (1): Correct diagnosis reflecting disease or injury 
should be cited.

Note (2): Demonstrable pathology commensurate with the 
functional loss will be required.  The concentric contraction 
ratings require contraction within the stated degrees, 
temporally; the nasal contraction may be less.  The 
alternative ratings are to be employed when there is ratable 
defect of visual acuity, or a different impairment of the 
visual field in the other eye.  Concentric contraction 
resulting from demonstrable pathology to 5 degrees or less 
will be considered on a parity with reduction of central 
visual acuity to 5/200 (1.5/60) or less for all purposes 
including entitlement under Sec. 3.350(b)(2) of this chapter; 
not however, for the purpose of Sec. 3.350(a) of this 
chapter.  Entitlement on account of blindness requiring 
regular aid and attendance, Sec. 3.350(c) of this chapter, 
will continue to be determined on the facts in the individual 
case.

The Board finds that a rating in excess of 10 percent is not 
warranted for the veteran's service-connected glaucoma, based 
on impairment of visual acuity.  The competent evidence of 
record includes VA progress notes, dated between 2002 and 
2007, and a March 2006 VA eye examination report, which show 
that the veteran's corrected visual acuity was, at the worst, 
20/50 in the right eye and 20/30 in the left eye, providing 
evidence against this claim.   

As noted above, a disability rating greater than 10 percent 
would require impairment of central visual acuity correctable 
to 20/70 in one eye and correctable to 20/50 in the other 
eye, or worse.  With regard to impairment of field vision, 
the VA progress notes, and the veteran's March 2006 VA 
examination report, all show that he was found to have full 
visual fields, bilaterally.  

Aside from these visual restrictions, the evidence fails to 
show any additional residuals from the service-connected 
foreign body injury that would warrant any evaluation greater 
than the 10 percent rating currently in effect.  Nor is it 
shown by the evidence in this matter that is there need for a 
separate evaluation in addition to the 10 percent rating 
currently in effect.

The Board therefore finds that the preponderance of the 
evidence is against a rating in excess of 10 percent for 
glaucoma.

The Board finds that the post-service medical record provides 
evidence, overall, against this claim, outweighing the 
veteran's statement regarding the nature and extent of this 
disorder. 

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a letter, dated in October 2001, the veteran 
was notified of the information and evidence needed to 
substantiate and complete the claims.  The October 2001 VCAA 
notice complied with the requirement that the notice must 
precede the adjudication.  He was provided with additional 
VCAA notices in May and October of 2002, and September 2007.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claims have been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

With regard to the claim for an increased initial evaluation 
for glaucoma, the Court, in Dingess, also stated the 
following:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service connection 
claim has been more than substantiated, 
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice was 
intended to serve has been fulfilled.

Id. at 491.

Furthermore, the Court stated that once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional § 5103(a) notice.  Id. at 493.  While the veteran 
has not claimed that VA has not complied with the notice 
requirements of the VCAA, § 5103(a) and § 3.159(b)(1) are no 
longer applicable in the instant case.  Service connection 
was granted in August 2002, a disability rating was assigned, 
and an effective date was established.  Therefore the 
veteran's claim was substantiated as of August 2002.  Any 
error in failing to provide §5103(a) notice could not be 
prejudicial to the veteran because the purpose of §5103(a) 
notice is to provide notice of what is required for the 
veteran to substantiate his claim, and here, his claim has 
been substantiated.  See Id. (holding that the Board does not 
commit prejudicial error in concluding that a VCAA-notice 
letter complied with § 5103(a) and § 3.159(b), where a claim 
for service connection has been substantiated, because such 
notice is not required).

The Court also found that once a claim for service connection 
is substantiated VA's statutory duties are specified under § 
5104 and § 7105, and applicable regulatory duties are found 
at 38 C.F.R. § 3.103.  Id.

VA satisfied these duties by issuance of complying rating 
decision in August 2002, the April 2004 statement of the 
case, and the five supplemental statements of the case, dated 
between 2004 and 2008.  The veteran was afforded the 
opportunity for a hearing, but did not request one.  As both 
actual knowledge of the veteran's procedural rights has been 
demonstrated and he, or those acting on his behalf, have had 
a meaningful opportunity to participate in the development of 
his claim, the Board finds that no prejudice to the veteran 
will result from proceeding with adjudication without 
additional notice or process.  

The Board has considered the recent decision of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  However, this case 
pertains to the requirements of 38 U.S.C.A. § 5103(a) for 
increased evaluation claims other than those based on initial 
evaluations.  Here, the claim involves an initial evaluation, 
and as previously noted, the Court in Dingess held that in 
such cases section 5103(a) notice is not required, because 
the purpose that the notice was intended to serve has been 
fulfilled.  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained the 
veteran's service medical records, as well as VA and non-VA 
medical records, and records from the Social Security 
Administration.  The veteran has been afforded examinations, 
and with regard to the service connection claim, an 
etiological opinion is unnecessary, as the Board has 
determined that he does not have pancreatitis.  See 38 C.F.R. 
§ 3.159(d).  

Simply stated, the Board finds that the service and post-
service medical record provides evidence against these 
claims.  The Board therefore concludes that decisions on the 
merits at this time do not violate the VCAA, nor prejudice 
the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

ORDER

Service connection for pancreatitis is denied.  

An initial rating in excess of 10 percent for glaucoma is 
denied.  


REMAND

With regard to the claim for PTSD, the veteran has claimed 
the following stressors: 

1) participation in combat and duty as a helicopter crew 
chief; 

2) in about April or May of 1971, with "MAG (Marine Air 
Group)-16," he was witnessed a race riot in Da Nang; 

3) in May 1971, he witnessed a race riot at his base in El 
Toro, California, during which time he was involved in a 
stabbing; 

4) in about April or May of 1971, with "MAG-16," in Da 
Nang, he took a test flight in a helicopter during which time 
he witnessed people in a village killed by helicopter rocket 
fire; 

5) retrieving bodies and body parts from a helicopter crash; 

6) he was subject to gunfire from a civilian mob in Da Nang; 

7) in about February 1970, while on guard duty with "MAG-
18" in Da Nang, he awoke to see a Viet Cong entering his 
bunker with a bayonet in his teeth, the Viet Cong was 
startled and ran.  

See veteran's stressor statement, received in December 2002; 
VA progress notes, dated in July 1999, December 2001, 
November 2005.  

The veteran's personnel file has been associated with the 
claims files.  This evidence shows that the veteran underwent 
a court martial based on an incident involving the stabbing 
of another Marine at a base in El Toro in September 1971, and 
that he was found not guilty of a charge of attempt to commit 
murder.  Given the foregoing, it appears that stressor #3 is 
verified.  

With regard to the other claimed stressors, it does not 
appear that an attempt has been made to verify the claimed 
stressors with the U.S. Army and Joint Services Records 
Research Center (JSRRC).  As outlined below, it should be 
determined whether any of the claimed stressors are 
appropriately described such that an attempt at verification 
is warranted with the U.S. Army and Joint Services Records 
Research Center (JSRRC).  See generally M21-1MR, 
III.iv.4.H.29.b, c.; IV.ii.1.D.14.d.  

Absent participation in combat (which is not currently shown, 
but hypothetically could be shown in the future), a grant of 
service connection may only be based on credible supporting 
evidence of a verified stressor.  See 38 C.F.R. § 3.304(f).  
Currently, none of the PTSD diagnoses are shown to have been 
based solely on a verified stressor.  

On remand, the veteran should be scheduled for a VA PTSD 
examination in which the examiner is provided with a list of 
verified stressors.  In this regard, as previously noted, the 
claims files show that the veteran has a post-service history 
involving multiple gunshot wounds in 1975.  To the extent 
that this stressor may have caused PTSD, it is not valid a 
stressor.  See generally VBA's Adjudication Procedure Manual, 
M21-1MR (hereinafter "M21- 1MR"), Part III,iv.4.H.31.b.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).

Given the fact that the veteran has been found totally 
disabled (TDIU), the veteran may wish to withdraw this claim.  
In any event, unless the veteran withdraws the PTSD claim, in 
writing, the claim must be adjudicated by the Board. 

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center in Washington DC for 
the following actions:

1.  The veteran should be asked to 
provide additional details regarding the 
seven stressors cited above.  The dates 
the stressors occurred and his unit at 
the time should be cited.  Any 
information would be helpful in 
confirming the stressors.    

2.  The RO should attempt to verify the 
claimed in-service stressors (other than 
stressor #3 involving a stabbing in 
September 1971).  Specifically, if 
sufficient details have been provided 
(see M21-1MR, III.iv.4.H.29.b, c.; 
IV.ii.1.D.14.d), the RO should prepare a 
letter asking the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
to provide any available information 
which might corroborate the veteran's 
claimed stressors.  The RO should provide 
the JSRRC with a description of the 
veteran's claimed stressors, with copies 
of the veteran's personnel records 
showing service dates, duties, and units 
of assignment, and a copy of this Remand.

3.  Whether or not it is determined that 
the veteran participated in combat, or 
any additional verified stressors are 
found, make arrangements for the veteran 
to be afforded an examination to 
ascertain the nature of all psychiatric 
disability present and the proper 
diagnoses thereof, specifically to 
include whether post-traumatic stress 
disorder is present.  The examiner must 
be provided with a list of verified 
inservice stressors.  

If PTSD is diagnosed, the examiner must 
specify for the record the stressor(s) 
relied upon to support the diagnosis.  
If, and only if, PTSD is found, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., whether there is a 50 percent or 
greater likelihood) that the veteran's 
PTSD was caused by any of the verified 
in-service stressors.  The examiner 
should also discuss the significance, if 
any, of the veteran's post-service 
history of multiple gunshot wounds.  The 
report of examination should include the 
complete rationale for all opinions 
expressed.  The claims files must be made 
available to the examiner for review.  If 
needed, but not required, the examiner 
should address the veteran's credibility 
regarding his symptoms and stressor 
statements.

4.  The RO should then readjudicate the 
issue on appeal. If the determination 
remains unfavorable to the appellant, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant should be given an opportunity 
to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


